When an action is tried before the court without a jury, and a decision is made disposing of the case, except that a reference is directed to take an account, and an order is entered in conformity to the decision, an appeal from such order to review decisions made at the trial, will be dismissed. They can only be reviewed on an appeal from the judgment, which appeal cannot be brought until the account has been taken, and all questions arising upon it have been disposed of at Special Term. Until then, the order entered on the final decision made after the trial does not become a judgment within the meaning of that word as defined by theCode.The “judgment” from which an appeal may be taken to the General Term, means the same thing as a judgment from which an appeal may be taken to the Court of Appeals. Appeal dismissed. (Reported in 15 How. Pr. R. 57.)